NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                    FEB 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: ERIK SAMUEL DE JONG; DARYL               No.    18-60049
LYNN DE JONG,
                                                BAP No. 17-1280
                   Debtors,

------------------------------                  MEMORANDUM*

ERIK SAMUEL DE JONG; DARYL
LYNN DE JONG,

                   Appellants,

  v.

JLE-04 PARKER, L.L.C.,

                   Appellee.


In re: ERIK SAMUEL DE JONG; DARYL               No.    18-60050
LYNN DE JONG,
                                                BAP No. 17-1292
                   Debtors,

------------------------------
 ERIK SAMUEL DE JONG; DARYL
LYNN DE JONG,

                   Appellants,


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
  v.

JLE-04 PARKER, L.L.C.,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Faris, Spraker, and Bason, Bankruptcy Judges, Presiding

In re: ERIK SAMUEL DE JONG; DARYL                No.   19-60021
LYNN DE JONG,
                                                 BAP No. 18-1314
                   Debtors,

------------------------------

ERIK SAMUEL DE JONG; DARYL
LYNN DE JONG,

                   Appellants,

  v.

JLE-04 PARKER, L.L.C.,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Faris, Spraker, and Kurtz, Bankruptcy Judges, Presiding

                         Argued and Submitted February 5, 2020
                                   Phoenix, Arizona

Before: GRABER, HURWITZ, and MILLER, Circuit Judges.

       Debtors Erik and Daryl de Jong appeal the Bankruptcy Appellate Panel’s (the

                                          2
“BAP”) decision affirming the bankruptcy court’s finding of conscious trespass and

awarding disgorgement of profits. We affirm.

      1. The bankruptcy court did not err in finding the de Jongs to be trespassers.

See In re Pettit Oil Co., 917 F.3d 1130, 1133 (9th Cir. 2019) (stating standard of

review). In the forcible entry and detainer action (the “FED Action”), the Arizona

state court found that because the trustee’s sale to JLE terminated the lease, see Ariz.

Rev. Stat. § 33-811(E), the de Jongs thereafter were “on the Dairy Property without

any right to be there.” That finding establishes “unauthorized physical presence,”

or trespass. State ex rel. Purcell v. Superior Court, 535 P.2d 1299, 1301 (Ariz.

1975); Ranch 57 v. City of Yuma, 731 P.2d 113, 116 (Ariz. Ct. App. 1986).1

      2. The bankruptcy court did not clearly err in finding the trespass to be

conscious. See In re Pettit, 917 F.3d at 1133 (stating standard of review). Erik de

Jong admitted that he knew the lease “could be terminated at the drop of a hat,” but

still refused to vacate after the trustee’s sale. Nor did the bankruptcy court authorize

the continued occupation of the dairy farm by the de Jongs until June 1, 2014. The

court instead told the de Jongs that they would not be evicted before then pursuant

to the judgment in the FED Action, but encouraged them to leave as soon as possible,



1
       Although the state court described the de Jongs as “tenants at sufferance,” that
status is not inconsistent with liability for trespass, as a tenant at sufferance
“wrongfully continues in possession.” Grady v. Barth ex rel. Cty. of Maricopa, 312
P.3d 117, 120 (Ariz. Ct. App. 2013).

                                           3
and did not preclude JLE from seeking damages arising from continuing trespass.

      3. The bankruptcy court did not err in ordering disgorgement. See id. (stating

standard of review). Although there is no Arizona case directly on point, Arizona

courts typically look to the American Law Institute’s Restatements of the Law in the

absence of controlling state law. Keck v. Jackson, 593 P.2d 668, 669 (Ariz. 1979).

The Restatements expressly allow for the disgorgement of profits derived from the

conscious trespassory use of real property.      See, e.g., Restatement (Third) of

Restitution and Unjust Enrichment § 40 cmt. b (2011); Restatement (Second) of

Torts § 929 cmt. c (1979); Restatement (First) of Restitution § 151 cmt. f (1937).

As the Third Restatement emphasizes:

      If a conscious wrongdoer were able to make profitable, unauthorized
      use of the claimant’s property, then pay only the objective value of the
      assets taken or the harm inflicted, the anomalous result would be to
      legitimate a kind of private eminent domain (in favor of a wrongdoer)
      and to subject the claimant to a forced exchange.

Restatement (Third) of Restitution and Unjust Enrichment § 3 cmt. c (2011).

Consistent with that view, the Arizona Supreme Court has emphasized that the

“remedy of restitution is not confined to any particular circumstance or set of facts.

It is, rather, a flexible, equitable remedy . . . .” Murdock–Bryant Constr., Inc. v.

Pearson, 703 P.2d 1197, 1202 (Ariz. 1985). And, applying Arizona law, we have

previously ordered a disgorgement remedy for conscious trespass to real property.

Andersen v. Bureau of Indian Affairs, 764 F.2d 1344, 1348 (9th Cir. 1985).


                                          4
      4. The BAP did not err in ordering disgorgement of all profits derived from

the trespass.   See In re Pettit, 917 F.3d at 133 (stating standard of review).

Disgorgement generally requires “a wrongdoer to turn over all profits obtained by

violating the law.” Consumer Fin. Prot. Bureau v. Gordon, 819 F.3d 1179, 1195

(9th Cir. 2016). As the BAP correctly noted, the de Jongs’ “wrongful trespass

affected and enabled their entire dairy business, not a mere component of a larger

enterprise.”

      AFFIRMED.




                                        5